Citation Nr: 0911148	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  03-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1971, and had subsequent service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Board hearing in July 2005; the transcript is of record.  
This matter was remanded in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This matter was remanded in September 2005 for verification 
of stressors claimed by the Veteran.  The Board acknowledges 
the efforts made by the RO in connection with the prior 
remand and regrets further delay, but subsequently received 
information as outlined below requires further development. 

The Veteran had claimed that when he first arrived in Korea, 
he was lost for the first 2 or 3 days.  He testified that a 
sergeant of the Korean army told him to go downstairs to a 
bunker and 5 or 6 Koreans then asked to see the M-16 he was 
carrying even though it did not contain any ammunition.  He 
testified that at the time he feared for his life, but that 
eventually a camp cab was called to come get him.  The 
Veteran testified that this incident occurred the first or 
second week that he was in Korea.  Service personnel records 
reflect that the Veteran was stationed in Korea from about 
August 23, 1970, through October 16, 1971.  Although attempts 
were made to verify such stressor, U. S. Army & Joint 
Services Records Research Center (JSRRC) indicated that a 
valid stressor had not been given capable of JSRRC to 
research.  In June 2008, VA sent correspondence to the 
Veteran informing him that JSRRC was unable to do meaningful 
research because the 5th Battalion, 38th Artillery did not 
retire records for the period.  For JSRRC to be of further 
assistance, they would need the location where the incident 
took place and the location his unit was billeted.  In July 
2008, the Veteran submitted a statement providing additional 
details with regard to his claimed stressor.  He reported 
that his convoy was headed to Camp Saint Barbara.  He 
reported that his convoy was billeted at Camp Kensington, 
which was located across the road from Pom Goggie 
Village/City, two miles from the DMZ.  He submitted a copy of 
a map for assistance.  He reported that Camp Sabre and Camp 
Kensington were located a half mile apart, both belonging to 
the 38th BDE of the 2nd ID.  B Btry, C Btry, Commo Section, 
and Ammo Section were billeted at Camp Kensington.  His unit 
was C Btry which was billeted at Camp Kensington, although he 
reported that some of his paperwork was typed at Camp Sabre.  
He reported that he took a cab back to Camp Kensington the 
night in question, and the company clerk had to pay for his 
cab.  He reported that the Company Clerk's name was SP5 
H.G.Y.  (See July 2008 Veteran statement for full name.) 

Subsequent to the Board Remand, the Veteran also provided 
details regarding a stressor that occurred while he was 
standing guard as utility police/gate guard.  He reported 
that a ROK Solider pointed a barrel between his eyes, and 
then ran into the camp.  He requested ammunition from the 
Sergeant of the Guard, but was refused.  The June 2008 VA 
correspondence informed the Veteran that for JSRRC to be of 
further assistance, they would need the location where the 
incident took place and the location his unit was billeted.  
While the Veteran initially reported that such incident 
occurred in March 1971, the July 2008 statement reflects that 
such incident occurred around July 31, 1971 or August 1, 
1971.  A lay statement from a fellow soldier R.S. (see July 
2008 lay statement for full name) also reported that the 
incident occurred in late July 1971 or early August 1971.  In 
the Veteran's July 2008 statement, he reported that the 
incident occurred at Camp Kensington, and that his unit was C 
Btry, 5th BN, 38th BDE, 2nd ID, 8th Army.  He also reported that 
the Sergeant of the Guard was SP5 R.C.B. and that he was 
demoted due to such incident.  (See July 2008 Veteran 
statement for full name.)  

Based on VA's June 2008 request for more information 
regarding the location of each incident and the location his 
unit was billeted, the Veteran provided more detailed 
information in the July 2008 statement to support his claimed 
stressors.  Such statement appears to provide additional 
details not previously of record.  Based on receipt of such 
detailed reports and additional information, VA must attempt 
to again obtain corroborating evidence of the Veteran's 
alleged stressor(s).

The Board also notes that the Veteran was afforded a VA 
examination in November 2008.  The report of that examination 
shows that the claims file was not available for review, but 
that the examiner would furnish an addendum if it became 
available.  In a communication received at the Board in March 
2009, the Veteran reported that the examiner has issued an 
addendum and asked that it be obtained and considered.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain a copy of any addendum 
furnished by the VA examiner who 
conducted the VA PTSD examination on 
November 6, 2008. 

2.  The RO should review the claims 
folder and prepare a summary of all 
stressors alleged by the Veteran, to 
include the incident which occurred in or 
about August 1970, and the incident that 
occurred in or about July/August 1971.  
This summary of stressors, with specific 
details regarding the Veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
Veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the Veteran's 
units.  

3.  In the event that VA is unable to 
obtain Federal records with regard to the 
Veteran's claimed stressor(s), proper 
notice should be issued pursuant to 
38 C.F.R. § 3.159(e).

4.  Thereafter, review the expanded 
record and determine if service 
connection is warranted.  If the benefit 
sought remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

